Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
          Claims 1, 3, 5, 7, 9, 12, 30, 32 and 33 are under consideration in this application.
          Claims 13, 15, 17, 19, 20, 22, 24 and 26-29 are held withdrawn from consideration as being drawn to nonelected subject matter 37 CFR 1.142(b).
Election/Restrictions
Applicant’s election without traverse of Group I (i) and anhydrous form B in the reply filed on September 10, 2021 is acknowledged.
The restriction requirement is deemed sound and proper and is hereby made final.
This application has been examined to the extent readable on anhydrous Form B.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 30, 32 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916), where the Supreme Court looked to whether the experimentation needed to practice an invention was undue or unreasonable. Id. An invention must be described so that any person skilled in the art can make and use the invention without undue experimentation.  In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).  As stated in the MPEP 2164.01(a) “There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  The analysis must consider all the evidence related to each of these factors, and any conclusion of non-enablement must be based on the evidence as a whole. Id. at 740, Id. at 1407.  The factors to be considered herein are those set forth as the In re Wands, 8 USPQ 2nd 1400 (1988) decision.
Nature of invention and breadth of the claims
	Claims 30, 32 and 33 are drawn to a pharmaceutical composition comprising a compound keeping its crystalline property by administration of the crystalline compound administered with a pharmaceutical carrier containing conventional carriers.  The field of pharmaceutical composition of crystalline product is highly unpredictable and empirical.
It is well known in the art, at a given pressure and temperature only one thermodynamically stable crystalline form will exist for a given compound (see Concise Encyclopedia and US Pharmacopia).    It is further well recognized in the art that when a crystalline form for a drug is prepared into a solid formulation, the “form” is expected to change in an unpredictable manner (Bakale et al. ‘646, col. 2, lines 32-34), eventually to the most thermodynamically stable one.   Hence, it is expected in the art that when a crystalline form for a drug is prepared into a solid formulation, unless specific and particular conditions can be described, the “form” is expected to change to the most thermodynamically stable one.
The state and skill level of the art and predictability

	The state of the pharmaceutical composition containing polymorphic form art provided per ponderous of evidence that unless specific and particular conditions can be obtained, the formulation process would cause polymorphic forms to change.
  See : 
--Muzaffar et al. p.60 "At any one temperature and pressure only one crystal form of a drug is stable and any other polymorph existing under these conditions will convert to the stable form .... " And p.63-65 (a)-(h) pharmaceutical preparing processes affect polymorphism; 

--Jain et al. p.322-326, manufacturing processes that affect polymorphs ; 

--Doelker et al., 2002 abstract, "One may also observe changes in technology or pharmaceutical properties that are due to polymorphic environmental conditions undergone by the product or the dosage form" 

--Doelker et al. 1999 abstract "...a given drug, although chem. well defined, may exhibits quite different behavior. Process conditions (grinding, tableting, granulations, drying) may also affect secondary properties of the drug, such as compactibility, wetttability, solvent, dissolution rate, bioavailability and even pharmacological, activity." 

--Otsuka et al. p.852  ...in formulation studies and the method preparing CBZ has been shown to affect the drug's pharmaceutical properties through the polymorphic phase transformation of the bulk CBZ powder during the manufacturing process"

Taday et al. p. 831 states “Once in the desired crystalline form, the polymorphis state may be changed by incorrect storgage or even during tablet preparation and p. 836, figure 8, wherein compound of four form in pharmaceutical composition resulted in similar spectra,  i.e., form. 

The pharmaceutical composition field has well recognized that stability of an active principle i.e. specific polymorphic form of a compound, has no predictability on its outcome in composition processing.   It is known in the art that:
--Singhal et al. “..It should be pointed out that a major portion of any formulation effort is the choice of exipients and processes which minimize the chemical instability of the drug….” P.338, left col.

--CMU phar. Polymorph. “there are a number of examples in which polymorphic molecules change crystal structure under processing conditions while in contact with liquids or solid material.  In these enviroments, it is difficult to apply standard techniques to identify the predict the transformation….”  See p.1-2 para.

--US 6,627,646, col. 1-2, especially, "..from thermodynamic considerations only one polymorph will be stable;.....however, thermodynamic stability is not sufficient to ensure that the stable polymorph will always be produced…….most transformations occur in suspension and are solvent mediated…..other transformations are irreversible over a broad range of temperature: 
 
             The amount of guidance/experimentation and working examples
The specification recites that any conventional carrier or diluent is used.  Note that all liquids are non-crystalline, thus, are known to abolish crystallinity.  
The specification provides no enablement as to how the newly acquired “form” can be prepared into a composition which can maintain the particular crystalline structure without the conventional recognized conversion to other forms i.e. amorphous form in liquid, emulsion etc.   Per ponderous of evidence in the prior art indicated that for a given polymorph, absent of any enablement from the specification, does not automatically keeps its form in the pharmaceutical composition.   Therefore, absent of enablement in the specification, the mere listing of a general pharmaceutical carriers does not automatically keeps its form in the pharmaceutical composition.
            Also, note that as it has been delineated by evidence of the field, transformation of polymorph in pharmaceutical composition is not chemical stability of a crystalline form alone but its interaction with material and condition while composition is being made.   Processing for composition including conventional and liquid material which are well known to abolish crystallinity of a compound.   The synthesis, isolation and characterization of a crystal, thus, provided no description or enablement that how such crystallinity, stability or physical characteristic of the isolated “form” will be incorporated and stayed in a formulation.
          Further, the specification has also not described how the crystalline form in the composition being claimed will be maintained and prevented from converting to other forms when used in the treatment of any disease or any disorder.  It is well recognized in the art that the compound is given to the subject in a physiological environment, i.e., administered.  As discussed supra, there is no enabling support that the instant polymorph will be in its physical form and biological activity results from the particular form instead of the solution state of the compound.  No information has been presented that the “composition” that is administered to patients has the recited X-ray diffraction pattern, that the crystalline form is "maintained" in the composition.
              In terms of the 8 Wands factors, undue experimentation would be required to make or use the invention based on the content of the disclosure due to the breadth of the claims, the level of unpredictability in the art of the invention, and the poor amount of direction provided by applicants.  Taking the above factors into consideration, it is not seen where the instant claim is enabled by the instant application.  
              In view of the per ponderous of evidence as delineated supra, it is evidenced that a crystalline drug does not automatically keeps its form in the pharmaceutical composition, thus absent of any enablement from the specification, enablement for the claimed composition is lacking.           
                                     Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not recite the specific powdered X-ray diffraction pattern or DSC plot set forth in claims 1, 3, 5, 7, 9 and 12 for the anhydrous Form B.  For example, note example 2 of U.S. Patent no. 9,499,514.
Claim 1 is objected to as containing non-elected subject matter.  The objection may be overcome by limiting the claim to the subject matter indicated as being examinable, supra.  A claim so limited would appear allowable.
Claims 3, 5, 7, 9 and 12 presented in independent form or made dependent on an allowable claim, would appear allowable, otherwise they are objected to as being dependent on a non-allowed claim.
	Conclusion
             Claims 30, 32 and 33 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L MORRIS whose telephone number is (571)272-0688.  The examiner can normally be reached on M-F 8:00-4:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaoja Anna Jiang can be reached on 20627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to

 the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA L MORRIS/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

plm
September 21, 2021